Callahan, J. (dissenting).
There is no abuse of discretion by Special Term in granting “dismissal of this action pursuant to Section 3012(b) of the CPLR * * * unless the Plaintiff serves his Complaint in this action upon the attorneys for the Defendant within twenty (20) days from the entry of this Order”. There was but a mere seven-day delay before institution of the motion. The record before Special Term demonstrated an ongoing relationship between the re*956spective attorneys and a continued effort on behalf of plaintiff to adequately formulate the complaint. A seven-day delay, which was not willful and cannot be described as lengthy is hardly justification for final judgment (Semler v County of Monroe, 90 AD2d 689). Special Term in its sound discretion determined that the supporting affidavits in opposition to defendant’s motion spelled out excusable delay and a meritorious action. The decision to grant or deny is within the sound discretion of the court (Barasch v Micucci, 49 NY2d 594, 600) and we should not infringe upon that discretion to extend time upon such terms as may be just (CPLR 2004). There is a strong public policy to give a litigant in New York the opportunity to have one’s day in court. Disposition on the merits has been favored by this court in the interest of justice (Exact Tool & Die Corp. Bittlingmaier, 70 AD2d 1055) and should be granted in this case. Impose some penalty for undue delay (see Kulukundis v 795 Fifth Ave. Corp., 59 AD2d 866) but let us not establish a policy of denying New Yorkers access to their courts. (Appeal from order of Supreme Court, Onondaga County, Miller, J. — dismiss action.) Present — Simons, J. P., Callahan, Doerr, Boomer and Moule, JJ.